
	

113 SRES 593 IS: Designating December 13, 2014, as “Wreaths Across America Day”. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 593
		IN THE SENATE OF THE UNITED STATES
		
			December 3, 2014
			Ms. Collins (for herself and Mr. King) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating December 13, 2014, as Wreaths Across America Day. 
	
	
		Whereas 23 years ago, the Wreaths Across America project began an annual tradition of donating,
			 transporting, and placing Maine balsam fir remembrance wreaths on the
			 graves of our fallen heroes at Arlington National Cemetery during the
			 month of December;Whereas more than 1,700,000 wreaths have been sent to locations, including national cemeteries and
			 veterans memorials, in every State and overseas;Whereas the mission of the Wreaths Across America project to Remember, Honor, Teach is carried out in part by coordinating wreath-laying ceremonies at Arlington National Cemetery as
			 well as veterans cemeteries and other locations in all 50 States and
			 overseas;Whereas the Wreaths Across America project carries out a week-long veterans parade between Maine
			 and Virginia, stopping along the way to spread a message about the
			 importance of remembering the fallen heroes of the United States, honoring
			 those who serve, and teaching the people of the United States about the
			 sacrifices made by veterans and their families to preserve freedom in the
			 United States;Whereas in 2013, remembrance wreaths were sent to more than 900 locations across the United States
			 and overseas, 100 more locations than the previous year;Whereas in December 2014, the Patriot Guard Riders, along with other patriotic groups, will
			 continue the tradition of escorting tractor-trailers filled with donated
			 wreaths from Harrington, Maine, to Arlington National Cemetery;Whereas the Nation’s trucking industry continues to support Wreaths Across America by providing
			 drivers, equipment, and related services to assist in the transportation
			 of wreaths to over 1,000 locations across the country;Whereas thousands of individuals volunteer each December to lay remembrance wreaths;Whereas 2014 is the 150th Anniversary of Arlington National Cemetery, where some 230,000 markers
			 stand in honor of those who
			 have served this country;Whereas this year, it is the aspiration of Wreaths Across America to lay a wreath at the grave of
			 every veteran buried at Arlington National Cemetery;Whereas December 14, 2013, was previously designated by the Senate as Wreaths Across America Day; andWhereas, on December 13, 2014, the Wreaths Across America project will continue the proud legacy of
			 bringing remembrance wreaths to Arlington National Cemetery to honor our
			 veterans: Now, therefore, be it
		
	
		That the Senate—(1)designates December 13, 2014, as Wreaths Across America Day;(2)honors the Wreaths Across America project, the Patriot Guard Riders, the trucking industry, and all
			 of the volunteers and donors involved in this worthy tradition; and(3)recognizes the service and sacrifice that our veterans, members of the Armed Forces, and their
			 families have made, and continue to make, for our great Nation.
			
